DETAILED ACTION
The amendment filed on 01/10/2022 has been entered and fully considered. Claims 1-21 are pending, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 11-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 2019/0169675) in view of Klass et al. (US 2010/0184046) (Klass).
Regarding claim 1, Graham teaches a method comprising:
(a) providing a biological sample (par [0022]);
(c) subjecting the sample to disruption (par [0024]) and proteolytic digestion to produce an analytic sample (par [0025]);
(d) loading the analytic sample onto a trap column that captures polypeptides (par [0452]);
(e) washing uncaptured material from the trap column (par [0452]);
(f) eluting the captured polypeptides from the trap column and loading the eluted polypeptides onto an analytical column that is in fluid connection with the trap column (0452]);
(g) separating the polypeptides on the analytical column (par [0452]); and
(h) detecting separated polypeptides with a detector (par [0453][0454]).
may be concentrated or isolated from a biological sample using size exclusion chromatography, density gradient centrifugation, differential centrifugation, nanomembrane ultrafiltration, immunoabsorbent capture, affinity purification, microfluidic separation, or combinations thereof” (par [0116]). At time before the filing, it would have been obvious to one of ordinary skill in the art to include (b) enriching the sample from a subject comprising circulating microparticles in Graham’s method, in order to increase the concentration of circulating microparticles for the analysis. The result is predictable. A person skilled in the art would have been motivated to modify Graham’s method, when analyzing low concentration of circulating microparticles in a sample from a subject, in order to increase the concentration of circulating microparticles.
Regarding claim 2, Klass teaches that wherein the biological sample comprises blood, serum, plasma, saliva, cerebrospinal fluid, amniotic fluid or urine (Table 1).
Regarding claim 3, Klass teaches that wherein the biological sample is provided from a subject having a condition selected from pregnancy, cancer, spontaneous pre-term birth, preeclampsia or diabetes (Table 1).
Regarding claim 4, Klass teaches that wherein, the biological sample is enriched for microparticles by one or more of size exclusion chromatography, ultrafiltration or reverse-phase chromatography (par [0116]).
Regarding claim 5, Klass teaches that wherein the circulating microparticles are exosomes (par [0116]).
Regarding claim 6, Graham teaches that wherein the particle disruption comprises exposure to one or more of urea (par [0024]), a reducing agent (such as, DTT, DTE, mercaptoethanol, tris (2-carboxyethyl) phosphine or glutathione) (par [0142]) or iodoacetamide (par [0143]).
Regarding claim 7, Graham teaches that wherein proteolytic digestion comprises exposing the sample to one or more proteases such as an aminopeptidase, a carboxypeptidase (par [0516]), trypsin (par [0025]), chymotrypsin, bromelian, papain, pronase, and proteinase k.
Regarding claim 8, Graham teaches adding standard peptides for detecting specific protein markers to the analytical sample (par [0453]). It is conventional to use stable isotope labeled internal standard peptide, in order to distinguish the standard mass from the mass of the analyte in the sample.
Regarding claim 11, Graham teaches that wherein the HPLC column comprises a reverse phase material selected from C18 (par [0452]).
Regarding claim 12, Graham does not specifically teach that wherein the uncaptured material in step (e) comprises material selected from salts and macromolecules or complexes having a size greater than 5.5 kD or the macromolecule is a polypeptide greater than about 50 amino acids long. However, Graham teaches that the polypeptides are proteolytic digested (par [0025]) and captured by trap column (par [0452]). Since the digested target peptide is normally less than 5.5 kD or less than 50 amino acids long, it would have been obvious to one of ordinary skill in the art to use the trap column to capture the digested peptides and washing off the peptides larger than 5.5 kD or greater than 50 amino acids long. The salt is inherently passing through the trap column. 
Regarding claim 13, Graham teaches that wherein the analytical column comprises a high performance liquid chromatography (HPLC) column (par [0147]).
Regarding claim 14, Graham teaches that wherein the HPLC column comprises a reverse phase material selected from C18 or C6 (par [0452]).
Regarding claim 16, Graham teaches that wherein detecting comprises providing separated analytes to the detector through a fluid connection between the analytical column and the detector (par [0452]).
Regarding claim 17, Graham teaches that wherein the detector detects analytes by mass spectrometry (par [0452]).

Regarding claim 19, Graham teaches that wherein the detector comprises a tandem mass spectrometer (par [0454]).
Regarding claim 20, Graham teaches that wherein the detector comprises a triple quadrupole mass spectrometer (par [0452]).
Claim 9-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Klass as applied to claims 1-8, 11-14 and 16-20 above, and further in view of Mitulovic et al. (Anal. Bioanal. Chem. 2003) (Mitulovic).
Regarding claim 9, Graham does not specifically teach that the trap column performs chromatography is selected from reverse phase chromatography, anion exchange chromatography, cation exchange chromatography or size exclusion chromatography or is a polystyrenedivinlybenzene column. However, Mitolovic teaches that the trap column performs chromatography is selected from reverse phase chromatography, anion exchange chromatography, cation exchange chromatography or size exclusion (Fig. 2, page 948). At time before the filing it would ahe been obvious to one of ordinary skill in the art to select reverse phase chromatography as the trop column, because the selection is based on its suitability for the indeed use.
Regarding claim 10, Mitulovic teaches that wherein the trap column comprises a high performance liquid chromatography (HPLC) column (Fig. 2).
Regarding claim 15, Mitulovic teaches that wherein the fluid connection between the trap column and the analytical column comprises a first fluid conduit and a second fluid conduit, with a multiport valve disposed therebetween (Fig. 2, page 948).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Klass as applied to claims 1-8, 11-14 and 16-20 above, and further in view of Gimenez et al. (US 2020/0264190) (Gimenez).
Regarding claim 21, Graham teaches that wherein the detector comprises a triple quadrupole mass spectrometer (par [0452]). Graham does not specifically teach that detection comprises multiple reaction monitoring. Gimenez teaches that detection comprises multiple reaction monitoring (par [0010]). Gimenez teaches that multiple .

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that “A skilled person seeking to analyze polypeptides and contemplating the disclosure of Graham could have accomplished said task without enriching the sample for circulating microparticles. Enriching samples for microparticles is an extra step that results in adding non-obvious complexity to the methods of Graham, and the Office has not articulated a specific reason why a skilled person would make the suggested modification. Rather, the Office has merely stated an end goal as the motivation to include enriching samples for circulating microparticles (i.e., the Office stated the motivation is to “analyze polypeptides in circulating microparticles’).” (remark, page 6).
This argument is not persuasive. In the analogous art of proteomic analysis, Klass teaches enriching a sample from a subject (e g. blood) (Table 1) for increasing the concentration of circulating microparticles (using size exclusion chromatography) prior to the analysis (par [0114] [0116]). Klass teaches that “An enriched population of exosomes can be obtained from a biological sample. For example, exosomes may be concentrated or isolated from a biological sample using size exclusion chromatography, density gradient centrifugation, differential centrifugation, nanomembrane ultrafiltration, immunoabsorbent capture, affinity purification, microfluidic separation, or combinations thereof” (par [0116]). At time before the filing, it would have been obvious to one of ordinary skill in the art to include (b) enriching the sample from a subject comprising circulating microparticles in Graham’s method, in order to increase the concentration of circulating microparticles for the analysis. The result is predictable. A person skilled in the art would have been motivated to modify Graham’s method, when analyzing low 
Applicant argues that “Therefore, sample mixture “b)” of Graham comprises denaturant. Graham notes the denaturant, “denatures the protein in the sample at temperature of between 30 and 60° C” (Graham paragraph [0021]). Were a skilled person to substitute the sample of said sample mixture with exosomes as suggested by the Office, the resulting exosome + denaturant mixture would be expected to be unsuitable for the exosome enrichment methods disclosed by Klass due to denaturing of the exosomes, including the membrane proteins of the exosomes.” (remark, page 7).
 This argument is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Klass teaches enriching the circulating microparticles in a sample without denaturing (par [0116]). 
Applicant argues that “As for sample “1)” of part a) in Graham, it would not be obvious for a skilled person to replace this sample with microparticles or exosomes here either. Said sample is unwanted host cell protein (HCP) present in a final product after various manufacturing processes (Graham paragraph [0003]). There would simply be no reason a skilled person would consider substituting microparticles or exosomes for a sample of unwanted protein manufacturing by-products.” (remark, page 7).
This argument is not persuasive. A person skilled in the art would have been motivated to modify Graham’s method, when analyzing low concentration of circulating microparticles in a sample from a subject by enriching the circulating microparticles before further analysis, in order to increase the concentration of circulating microparticles.
Applicant argues that “Moreover, claim 1 as amended requires that the provided biological sample is from a subject. As noted above, Graham’s biological samples are not obtained from a subject, rather they are merely samples of host cell proteins that are unwanted by-products of various manufacturing processes. The cited sample of Graham is not a biological sample from a subject as required by claim 1. Therefore, the 
This argument is not persuasive. Klass teaches that the provided biological sample (e.g. blood) is from a subject (Table 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797